Roe, C.J. This cause coming on to be heard on the motion of Respondent to dismiss the claim herein with prejudice, due notice having been given the parties hereto and the Court being fully advised in the premises: The court finds that the instant claim, sounding in tort, is for personal injuries and was filed on March 30, 1982, seeking the maximum award of $100,000.00. Section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1983, ch. 37, par. 439.8(d)) provides for a $100,000.00 limitation on any Court of Claims award of damages in cases sounding in tort. Further, section 26 of the Act provides that there shall be but one satisfaction of any claim or cause of action in this Court, and any recovery awarded by us shall, be subject to the right of set-off. Claimant concurrently filed another cause in the Circuit Court of Cook County entitled Kurowski v. City of Chicago, No. 81 L 21396. This cause arose from the same occurrence that gave rise to the instant claim. The circuit court action was settled for $115,000.00, which would completely set off any possible recovery Claimant could receive in this Court. The instant cause, therefore, has been rendered moot. It is therefore ordered that Respondent’s motion be, and the same is, hereby granted, and the instant cause is hereby dismissed, with prejudice.